                                     UNITED STATES DISTRICT
                                  WESTERN DISTRICT OF ARKANSAS


 ROGER BURKE,
                                                            CASE NO.
                         Plaintiff,

 v.

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

                         Defendant.

                                                 COMPLAINT

       1.      This is an action brought by Plaintiff Roger Burke (hereinafter, “Plaintiff”) against Defendant

Novartis Pharmaceuticals Corporation (hereinafter, “Novartis”) to recover for injuries resulting from Novartis’

intentional failure to warn of dangerous and known risks associated with Tasigna —a Novartis-manufactured

prescription medication for treatment of chronic myeloid leukemia (“CML”). Specifically, Novartis failed to

warn of risks that Tasigna caused several forms of severe, accelerated, and irreversible atherosclerotic-related

conditions—i.e., the narrowing and hardening of arteries delivering blood to the arms, legs, heart, and brain.

Despite warning doctors and patients in Canada of the risks of atherosclerotic-related conditions, Novartis

concealed, and continues to conceal, their knowledge of Tasigna’s unreasonably dangerous risks from

Plaintiff, other consumers, and the medical community.

       2.      After beginning treatment with Tasigna, and as a direct and proximate result of Novartis’

actions and inaction, Plaintiff suffered serious atherosclerotic-related injuries. Plaintiff’s ingestion of Tasigna

caused and will continue to cause injury and damage to Plaintiff.

       3.      Plaintiff accordingly seeks compensatory and punitive damages, monetary restitution, and all

other available remedies as a result of injuries caused by Tasigna.

                                       JURISDICTION AND VENUE

       4.      This Court has diversity subject matter jurisdiction under 28 U.S.C. § 1332 because Plaintiff

and Novartis are citizens of different states, and the amount in controversy exceeds $75,000. Specifically, as


                                                        1
alleged in more detail below, Plaintiff is a citizen of the State of Arkansas, while Novartis is a citizen of the

States of Delaware and New Jersey. Additionally, the damages Plaintiff sustained as a result of Novartis’

intentional failure to warn of known, serious, and life-threatening side effects associated with Tasigna

substantially exceed $75,000.

        5.       Venue is appropriate in this Court under 28 U.S.C. § 1391(a) & (b) because a substantial part

of the events and omissions giving rise to this action occurred in this district, and because Novartis resides in

this district.

        6.       This Court has specific jurisdiction over Novartis, because Novartis produced, manufactured,

marketed, sold, and failed to warn of the risks associated with the very Tasigna pills that injured Plaintiff,

all of which were prescribed to, sold to, and ingested by Plaintiff in Arkansas.

                                                 THE PARTIES

        A.       The Plaintiff


        7.       At all relevant times, including at the time of his atherosclerotic-related injuries and currently,

Plaintiff Burke has been a United States citizen, residing and domiciled in Alma, Arkansas, and is thus a citizen

of the State of Arkansas.

        B.       The Defendant

        8.       Defendant Novartis is incorporated in Delaware with its principal place of business in East

Hanover, New Jersey, and is thus a citizen of the States of Delaware and New Jersey. Novartis researches,

develops, produces, markets, and sells pharmaceuticals, including Tasigna, throughout the United States.

                                          GENERAL ALLEGATIONS

        A.       Laws and Regulations Governing the Approval and Labeling of Prescription Drugs


        9.       The Federal Food, Drug, and Cosmetic Act (“FDCA” or the “Act”) requires manufacturers

that develop a new drug product to file a New Drug Application (“NDA”) in order to obtain approval from

the Food and Drug Administration (“FDA”) before selling the drug in interstate commerce. 21 U.S.C. § 355.

        10.      The NDA must include, among other things, data regarding the safety and effectiveness of the


                                                         2
drug, information on any patents that purportedly cover the drug or a method of using the drug, and the

labeling proposed to be used for the drug. 21 U.S.C. § 355(b).

       11.     Manufacturers with an approved NDA must review all adverse drug experience information

obtained by or otherwise received by them from any source, including but not limited to post marketing

experience, reports in the scientific literature, and unpublished scientific papers. 21 C.F.R. § 314.80(b).

       12.     After FDA approval, manufacturers may only promote drugs in a manner consistent with the

contents of the drug’s FDA-approved label. 21 C.F.R. § 202.1. The FDA’s Division of Drug Marketing,

Advertising, and Communications monitors manufacturers’ promotional activities and enforces the FDCA

and its implementing regulations to ensure compliance.

       13.     Although the FDA approves the label, the drug manufacturer has the duty to warn of dangerous

side effects associated with its drug. Under what is known as the Changes Being Effected (“CBE”) regulation,

a manufacturer with an approved NDA can, among other things, add or strengthen a warning in its label

without prior FDA approval by simply sending the FDA a “supplemental submission.” 21 C.F.R. §

314.70(c)(6)(iii).

       14.      Specifically, the manufacturer can “add or strengthen a contraindication, warning, precaution,

or adverse reactions for which the evidence of causal association satisfies the standard for inclusion in the

labeling under § 201.57(c) of this chapter” and “to add or strengthen an instruction about dosage and

administration that is intended to increase the safe use of the drug product.” 21 C.F.R. § 314.70(c)(6)(iii)(A)

and (C).

       15.     A manufacturer must revise its label “to include a warning about a clinically significant hazard

as soon as there is reasonable evidence of a causal association with a drug; a causal relationship need not have

been definitively established.” 21 C.F.R. § 201.57(c)(6).

       16.     The warnings section of the label “must identify any laboratory tests helpful in following the

patient’s response or in identifying possible adverse reactions. If appropriate, information must be provided

on such factors as the range of normal and abnormal values expected in the particular situation and the

recommended frequency with which tests should be performed before, during, and after therapy.” Id. §


                                                       3
201.57(c)(6)(iii). According to an FDA Guidance for Industry on the warnings and precautions section of the

labeling, “[i]nformation about the frequency of testing and expected ranges of normal and abnormal values

should also be provided if available.”1

        17.     Adverse reactions must be added to the label where there “is some basis to believe there is a

causal relationship between the drug and the occurrence of the adverse event.” Id. § 201.57(c)(7).

        18.     An August 22, 2008 amendment to these regulations provides that a CBE supplement to amend

the labeling for an approved product must reflect “newly acquired information.” 73 Fed. Reg. 49609. “Newly

acquired information” is not limited to new data but also includes “new analysis of previously submitted

data.” Id. at 49606. “[I]f a sponsor submits adverse event information to FDA, and then later conducts a new

analysis of data showing risks of a different type or of greater severity or frequency than did reports previously

submitted to FDA, the sponsor meets the requirement for ‘newly acquired information.’” Id. at 49607.

        B.      Novartis’ Aggressive and Illegal Marketing of Tasigna


        19.     Tasigna is a prescription medication used to treat adults who have CML. CML is a cancer

which starts in blood-forming stem cells of the bone marrow, where a genetic change occurs in the stem cells

that form, among other things, most types of white blood cells. Tasigna is part of a group of treatments

known as tyrosine-kinase inhibitors (“TKIs”), which block chemical messengers (enzymes) in the cancer

cells called tyrosine kinases, thus inhibiting their growth and division.

        20.     The first TKI drug – Gleevec – was introduced in 2001, and, like Tasigna, is produced and

sold by Novartis. At its peak, the annual cost of Gleevec per patient was over $100,000. Gleevec earned

Novartis billions of dollars a year while it maintained patent exclusivity. For example, in 2012, Gleevec was

Novartis’ number one selling drug, generating approximately $4.7 billion.

        21.     Novartis’ patent on Gleevec expired on July 4, 2015, and there are currently several generic

forms of Gleevec on the market, which cost substantially less.


1
 FDA Guidance Document, Warnings and Precautions, Contraindications, and Boxed Warning Sections of Labeling for Human
Prescription     Drug     and     Biological   Products     –      Content     and     Format,      October      2011,
https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/UCM075096.pdf (last visited,
February 12, 2020).



                                                          4
       22.     In the years leading up to the expiration of Novartis’ patent on Gleevec, Novartis developed

Tasigna as a replacement for Gleevec, and began an aggressive campaign to convince doctors to prescribe,

and patients to take, Tasigna over Gleevec and other competing drugs. Beginning as early as 2010, Novartis’

strategy was, in the words of one senior Novartis executive, to have Tasigna “cannibalize” Gleevec as

Gleevec’s patent approached expiration. This, the executive said, would “create a fairly large amount of the

Gleevec business that will be indirectly protected because it [would be] switched already to Tasigna.”

       23.     To this end, according to Novartis’ internal strategic documents, Novartis imposed a global

directive to “establish Tasigna as the new standard of care,” replace Gleevec “as rapidly as possible,” and

convert the majority of Novartis’ CML sales to Tasigna by 2014. According to an internal strategy document

drafted by and for Novartis’ senior leadership in 2011, to maintain its global leadership in CML sales, it was

critical that “Tasigna [] achieve a market leadership and a premium price vs. [Gleevec] to compensate for lost

revenue.” The document further stated that “[r]apid transition of the business to Tasigna [was] a commercial

imperative, given the impending loss of Gleev[ec] exclusivity in major markets, including US (2015) and

Western Europe (2016).” (emphasis added).

       24.     As part of the commercial imperative to switch patients to Tasigna, Novartis promoted Tasigna

as a better and safer alternative to Gleevec and other competitors for CML. According to internal marketing

strategy documents, Novartis launched an initiative coined “Selling the Switch,” where Novartis instructed

its sales force to undermine the “strong emotional attachment” doctors had to Gleevec. To this end, Novartis

devised a “Loyalty Disruption Project,” focused on disrupting the medical community’s emotional attachment

to Gleevec by, among other things, selling Tasigna as a “super-Gleevec,” and inspiring “confidence through

bandwagon effect.”

       25.     In furtherance of its strategy to have Tasigna cannibalize Gleevec, Novartis engaged in

aggressive, and, at times, unethical and illegal marketing of Tasigna. One illegal and unethical practice was

Novartis disseminating widely-shared social media content that (1) promoted the efficacy of Tasigna while

failing to disclose any safety information, including known risks of potentially fatal adverse reactions, (2)

misrepresented that Tasigna was approved as a first-line therapy for CML (like Gleevec), when, at the time,


                                                      5
it had only been approved as a second-line therapy for CML, and (3) described Tasigna as a “next generation”

treatment for CML, which, in the words of the Food & Drug Administration (FDA), “misleadingly suggests

superiority over other” TKI drugs (including Gleevec), “when this advantage has not been demonstrated by

substantial evidence or substantial clinical experience.” These practices caused the FDA to issue Novartis a

cease and desist letter on July 29, 2010, finding that Novartis had misbranded Tasigna in violation of FDA

regulations, and demanding that Novartis immediately cease the misleading and illegal advertising.

       26.     Another unethical practice, beginning in at least 2007, involved Novartis paying illegal

kickbacks disguised as rebates and discount payments to specialty pharmacies in exchange for recommending

to patients, doctors, and other healthcare managers the ordering and refilling of Tasigna, among other drugs.

Novartis took steps to steer patients to these specialty pharmacies, who then encouraged patients and their

doctors to switch to or stay on Tasigna through several aggressive intervention programs designed by

Novartis. These kickbacks paid to specialty pharmacies in exchange for their promotion of Tasigna were done

in violation of the Federal Healthcare Program Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b).

       27.     Another unethical practice involved Novartis’ Japanese operations, where Novartis staff hid

reports of adverse reactions in clinical studies of patients taking Tasigna. Novartis staff shredded or deleted

thousands of reports of side effects associated with Tasigna, and in multiple instances, Novartis’ sales staff

helped doctors rate the severity of side effects. This egregious conduct resulted in the Japanese government

ordering an unprecedented 15-day suspension of Novartis’ Japanese operations.

       C.      Novartis Failed to Warn Americans of Known Risks that Tasigna Causes Severe
               Atherosclerotic-Related Conditions

       28.     Tasigna causes several dangerous adverse conditions, including several forms of          severe,

accelerated, and irreversible atherosclerotic-related conditions. These atherosclerotic-    related conditions

include peripheral arterial occlusive disease (hardening and narrowing of arteries supplying blood to the legs

and arms), coronary atherosclerosis (hardening and narrowing of the arteries supplying blood to the heart),

and cerebral and carotid atherosclerosis (hardening and narrowing of the arteries supplying blood to the

brain). These conditions are life-threatening and lead to amputations, heart-attacks, strokes, and death.

       29.     These risks of Tasigna causing severe, accelerated, and irreversible forms of atherosclerosis

                                                      6
became known to Novartis no later than 2010, while Novartis was engaged in its aggressive marketing efforts

to establish Tasigna as the new standard of care in CML treatment. This knowledge came from several

sources, including (1) multiple reports from their clinical investigators (whom Novartis described as “Key

Opinion Leaders”), who informed Novartis of patients developing severe and accelerated atherosclerotic-

related conditions while on Tasigna, and urged Novartis to warn doctors and patients of these risks (which

Novartis refused to do); (2) multiple medical studies and reports linking Tasigna to accelerated and severe

atherosclerosis; (3) a significantly higher rate of severe atherosclerotic-related conditions occurring amongst

Tasigna patients in a phase 3 randomized clinical trial comparing the efficacy of Tasigna to Gleevec, and (4)

information gathered in a Novartis global safety database reporting hundreds of cases of patients developing

accelerated and severe atherosclerotic-related conditions after taking Tasigna.

       30.     In February 2011, after repeated communications throughout 2010 of what he described as a

crisis of Tasigna patients developing atherosclerotic-related conditions, one of Novartis’ clinical investigators

and Key Opinion Leaders wrote a formal letter to Novartis’ safety leaders, urging them to warn doctors of

the risks. The doctor noted that twenty-five percent (25%) of patients in his clinic had developed

atherosclerotic-related diseases, which in many patients were “unexpected … extremely severe, or extremely

unusual” in nature. He urged Novartis to send a “Dear Doctor Letter” to all doctors and to join him in writing

a special report to the FDA on this issue, including the relevant literature and other information establishing

an association between Tasigna and accelerated atherosclerosis. To date, Doctors in the United States have

not been sent a “Dear Doctor Letter” addressing these issues.

       31.     Novartis failed to take such action because of the feared impact that warning doctors and the

public would have on sales at a critical time in its “Switch” campaign. Indeed, internal documents reveal that

when deliberating on whether to issue the warnings urged by Novartis’ investigator, Novartis’ safety

personnel expressly considered the “financial outcome” that such a warning would have on Novartis.

       32.     The clear and alarming link between Tasigna and atherosclerosis prompted the Canadian health

agency—Health Canada—to investigate the risks. As a result, in July 2012, the agency sent Novartis a 57-

page report detailing the epidemiological and other evidence linking Tasigna to accelerated and severe


                                                       7
atherosclerotic-related conditions. The report concluded that                   the evidence “strongly suggest[ed] … an

association between the use of Tasigna and the development/exacerbation of atherosclerotic-related diseases.”

This prompted Novartis, in            August 2012, to update its Canadian Product Monograph—the reference

document that Canadian health professionals use when prescribing medication—to warn of the risks of

atherosclerotic-related diseases. Warnings regarding atherosclerotic-related diseases were prominently

displayed in a box entitled “Serious Warnings and Risks.” The box warning directed health professionals to

the Warnings and Precautions section, which warned that atherosclerotic-related conditions could result in

death, and that Tasigna-related peripheral arterial occlusive disease, “can be severe, rapidly evolving, and may

involve more than one site. Peripheral arterial occlusive disease might require repeated revascularization

procedures and can result in complications that may be serious such as limb necrosis and amputations.” To

date, similar warnings have never appeared in the United States label for Tasigna.

         33.      Further, in April 2013, Novartis issued an advisory to Canadian health care professionals and

the Canadian public, which Novartis disseminated through its Canadian channels only, and did not disseminate

in the United States. These advisories warned of the risks of atherosclerosis associated with Tasigna and that

patients taking Tasigna should be monitored for signs of atherosclerotic-related diseases when taking Tasigna.

To date, Physicians in the United States have received no similar notice.

         34.      Novartis did not warn of the atherosclerotic-related risks in the United States Tasigna label.

These risks were not included on the highlights page of the United States label—including as a “black box”

warning2, under the “Warnings and Precautions” heading, or under the “Adverse Reaction” heading. Nor did

Novartis warn of         atherosclerotic-related risks under Section 5 of the label describing “Warnings and

Precautions,” under Section 6 describing “serious adverse reactions,” or under section 6.1 describing “Clinical

Trial Experience.”

         35.      Novartis failed to warn United States doctors like it did Canadian doctors because of the feared

impact that such warning would have on sales. Indeed, in late 2012 and early 2013, after the issuance of the



2
  A “black box warning” appears on a prescription drug’s label and is designed to call attention to serious or life-threatening
risks. See, https://www.fda.gov/media/74382/download. This is essentially the equivalent of the “Serious Warnings and
Precautions” box in the Canadian Product Monograph.

                                                                 8
warnings in Canada, Novartis, including senior leadership responsible for safety and global regulatory affairs,

analyzed the impact that the warning had on Tasigna sales and found that it had done substantial “damage”

to Novartis’ “billion dollar asset.” For this reason, these same personnel decided to reverse a prior decision

to warn of atherosclerotic-related risks in the United States.

       36.     Novartis’ failure to warn United States doctors and patients of the serious risks of developing

atherosclerotic-related conditions associated with Tasigna was intentional, and part of an aggressive strategy

to sell Tasigna over competing TKI drugs.

       D.      Novartis Could Have Unilaterally Strengthened the Tasigna Drug Label After FDA
               Approval in the United States

       37.     Novartis could have strengthened the Tasigna label at any time under the CBE regulation

without prior FDA approval. The CBE regulation permits manufacturers to strengthen drug labels based on

“newly acquired information” – that is, information that was not previously presented to the FDA.

       38.     As described above, Novartis received significant “newly acquired information” after the

launch of Tasigna that, through the CBE regulation, should have resulted in a label change warning of the

risks of atherosclerotic-related injury associated with Tasigna. This newly acquired information came in the

form of (1) multiple reports from their clinical investigators, (2) multiple medical studies and reports, (3) data

from a phase 3 randomized clinical trial, and (4) adverse event information gathered in a Novartis global

safety database. See ¶ 29, supra.

       39.     While Novartis had ample opportunity to strengthen its label to add a warning similar to the

one added to the Canadian Product Monograph, Novartis declined to do so. In fact, though Novartis has made

numerous changes to the label throughout the history of Tasigna, none of those changes included a warning

that the atherosclerotic-related conditions caused by Tasigna could result in death, and that the risks of Tasigna

related peripheral arterial occlusive disease, “can be severe, rapidly evolving, and may involve more than one

site … [p]eripheral arterial occlusive disease might require repeated revascularization procedures and can

result in complications that may be serious such as limb necrosis and amputations.”

       40.     Notably, it wasn’t until January 22, 2014 that the Tasigna label contained any warning

regarding cardiovascular events. The label was updated to include cardiovascular events only after a label

                                                        9
change was requested by the FDA. In response to FDA’s request Novartis modified its label to include the

following warning in the “warnings and precautions” section:

                Cardiac and Vascular Events: Cardiovascular events including ischemic heart
                disease, peripheral arterial occlusive disease and ischemic cerebrovascular
                events have been reported in patients with newly diagnosed Ph+CML receiving
                nilotinib. Cardiovascular status should be evaluated and cardiovascular risk
                factors monitored and managed during Tasigna therapy.

       41.      This warning was and remains wholly inadequate because it failed to warn doctors of the risk

of death and the severe rapidly evolving nature of Tasigna related peripheral arterial occlusive disease that

could require repeated revascularization procedures potentially leading to limb necrosis and amputations. In

addition, this warning was not added as a “black box warning” as the Canadian warning was.

       42.      Instead of seizing the opportunity to adequately warn doctors regarding a severe and life-

threatening condition, Novartis instead made affirmative efforts to ensure the warning was as innocuous as

possible.

       43.      Indeed, when presented with the request from FDA to update the label, Novartis employees

quickly made it clear that rather than ensure the new warning was as robust and accurate as possible, they

would instead “work to push back” against the warning. The label was ultimately modified to include nothing

more than a severely watered-down, inadequate warning that failed to put doctors on notice regarding the true

atherosclerotic-related risks associated with Tasigna.

       44.      Further, after the watered-down warning was finalized, a Senior Product Director for Novartis

expressed her disappointment that the warning had to be added as written, but made it clear the warning could

have been stronger, stating: “[w]e can live with it … [c]ould have been worse … [w]e will count our blessings

and move on.”

       45.      In January 2014, following the inadequate label update, Novartis undertook a project to issue

a Dear Healthcare Professional Letter to all United States doctors regarding the vascular risks associated with

Tasigna. In February 2014, Novartis even drafted the letter, which was titled “IMPORTANT DRUG

WARNING” and contained the subject line: “Cardiac and Vascular Events in patients with chronic

myelogenous leukemia treated with Tasigna (nilotinib)” (emphasis in original). Despite this, at the


                                                         10
direction of Senior Novartis executives, the letter was never sent. Novartis never told the FDA about their

initial decision to send a letter or that one had been drafted.

       46.      At no time since Tasigna was approved has Novartis proposed to FDA that language similar

to the warning provided to doctors in Canada about the atherosclerotic-related risks caused by Tasigna should

be added to the label in the United States. Likewise, at no time since Tasigna was approved has Novartis sent

a Dear Health Care Professional letter to doctors in the United States warning of atherosclerotic-related risks

caused by Tasigna.

       47.      Since Novartis never proposed the addition of such a warning to the FDA, there is no evidence

that FDA would have rejected a supplemental submission by Novartis to add such a warning.

       48.      To this day, the Tasigna label remains inadequate as it has not been updated to include a

warning similar to the one provided in Canada and fails to warn of the atherosclerotic-related risks associated

with Tasigna.

       E.       Plaintiff Suffered Atherosclerotic-related injury

       49.      Plaintiff Burke was diagnosed with CML in 2005.

       50.      Plaintiff took Tasigna from February 6, 2015 to November 2017. As described above, at no time

before or during the time that Plaintiff took Tasigna did the Tasigna label adequately warn of the risks of

atherosclerotic-related conditions associated with the drug.

       51.      As a result of his use of Tasigna, Plaintiff suffered severe peripheral arterial disease requiring

multiple surgeries and ultimately amputation of toes.

       F.       Exemplary/Punitive Damages Allegations

       52.      Novartis’ conduct as alleged herein was done with reckless disregard for human life,

oppression, and malice. Novartis was fully aware of the safety risks of Tasigna. Nonetheless, Novartis

deliberately crafted their label, marketing, and promotion to mislead consumers.

       53.      This was not done by accident. Rather, Novartis knew that it could turn a profit by convincing

physicians and consumers that Tasigna came without certain, harmful risks. Novartis further knew that full

disclosure of the true risks of Tasigna would limit the amount of money it would make selling the drug.


                                                        11
Novartis’ object was accomplished not only through inadequate warnings in their label, but through a

comprehensive scheme of misleading marketing and deceptive omissions more fully alleged throughout this

pleading. Plaintiff’s physician and Plaintiff were denied the right to make an informed decision about

whether to prescribe and take Tasigna, knowing the full risks attendant to that use. Such conduct was done

with conscious disregard of Plaintiff’s rights.

        54.      Accordingly, Plaintiff requests punitive damages against Novartis for the harms caused to

Plaintiff.

                                            CLAIMS FOR RELIEF


                         COUNT I: STRICT LIABILITY – FAILURE TO WARN

        55.      Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as if fully

stated herein.

        56.      At all relevant times, Novartis engaged in the business of testing, developing, designing,

manufacturing, marketing, selling, distributing, and promoting Tasigna which is defective and unreasonably

dangerous to consumers, including Plaintiff, because it does not contain adequate warnings or instructions

concerning its dangerous characteristics. These actions were under the ultimate control and supervision of

Novartis. At all relevant times, Novartis registered, researched, manufactured, distributed, marketed, and

sold Tasigna within this judicial district. Novartis was, at all relevant times, involved in the sale and

promotion of Tasigna products marketed and sold in in this judicial district.

        57.      Novartis researched, developed, designed, tested, manufactured, inspected, labeled,

distributed, marketed, promoted, sold, and otherwise released Tasigna into the stream of commerce and in

the course of same, directly advertised or marketed Tasigna to consumers and end users, including Plaintiff.

Novartis therefore had a duty to adequately warn of the atherosclerotic-related risks associated with the use

of Tasigna.

        58.      At all relevant times, Novartis had a duty to properly test, develop, design, manufacture,

inspect, package, label, market, promote, sell, distribute, maintain, supply, provide proper warnings, and take

such steps as necessary to ensure Tasigna did not cause users, like Plaintiff, to suffer from unreasonable and

                                                        12
dangerous risks. Novartis had a continuing duty to warn users, including Plaintiff, of dangers associated with

Tasigna. Novartis, as a manufacturer, seller, or distributor of pharmaceutical medications, is held to the

knowledge of an expert in the field.

          59.   At the time of manufacture, Novartis could have provided warnings or instructions regarding

the full and complete risks of Tasigna, because Novartis knew, or should have known, of the unreasonable

risks of harm associated with the use of and/or exposure to Tasigna.

          60.   At all relevant times, Novartis failed and deliberately refused to investigate, study, test, or

promote the safety or minimize the dangers to those who would foreseeably use or be harmed by Tasigna,

including Plaintiff.

          61.   Even though Novartis knew, or should have known, that Tasigna posed a grave risk of harm,

it failed to exercise reasonable care to warn of the dangerous risks associated with use and exposure. The

dangerous propensities of Tasigna, as described above, were known to Novartis, or scientifically knowable

to Novartis, through appropriate research and testing by known methods, at the time they distributed,

supplied, or sold the product, and were not known to end users and consumers, such as Plaintiff.

          62.   Novartis knew or should have known that Tasigna created significant risks of serious bodily

harm to consumers, as alleged herein, and Novartis failed to adequately warn consumers, i.e., the reasonably

foreseeable users, of the risks of exposure to the drug. Novartis has wrongfully concealed information

concerning the dangerous nature of Tasigna and has made false and/or misleading statements concerning its

safety.

          63.   At all relevant times, Tasigna reached intended consumers, handlers, and users or other

persons coming into contact with the product within this judicial district and throughout the United States,

including Plaintiff, without substantial change in its condition as designed, manufactured, sold, distributed,

labeled, and marketed by Novartis.

          64.   Plaintiff was exposed to Tasigna without knowledge of its dangerous characteristics.

          65.   At all relevant times, Plaintiff used and/or was exposed to Tasigna while using the drug for its

intended or reasonably foreseeable purpose, without knowledge of its dangerous characteristics.


                                                      13
       66.     Plaintiff could not have reasonably discovered the defects and risks associated with Tasigna

prior to or at the time of consuming Tasigna. Plaintiff relied upon the skill, superior knowledge, and judgment

of Novartis to know about and disclose serious health risks associated with using Tasigna.

       67.     Novartis knew or should have known that the minimal warnings disseminated with Tasigna

were inadequate, failed to communicate adequate information on the dangers of sustaining severe

atherosclerotic-related injuries, and failed to communicate warnings and instructions that were appropriate

and adequate to render Tasigna safe for its ordinary, intended, and reasonably foreseeable use.

       68.     The information that Novartis did provide or communicate failed to contain relevant, adequate

warnings, hazards, and precautions that would have enabled consumers, such as Plaintiff, to consume Tasigna

safely. Instead, Novartis disseminated information that was inaccurate, incomplete, false, and misleading,

and which failed to communicate accurately or adequately the comparative severity, duration, and extent of

the risk of injuries with use of Tasigna. In fact, Novartis continued to aggressively promote the efficacy and

safety of Tasigna, even after they knew or should have known of the unreasonable risks from use. Novartis

also concealed, downplayed, or otherwise suppressed, through aggressive marketing and promotion, any

information or research about the risks and dangers of Tasigna.

       69.     This failure to warn is not limited to the information contained on Tasigna’s labeling. Novartis

was able, in accord with federal law, to comply with relevant state law by disclosing the known risks

associated with Tasigna through other, non-labeling mediums, i.e., promotion, advertisements, public service

announcements, and/or public information sources. Instead, Novartis did not disclose the known, severe risks

of Tasigna through any medium.

       70.     Novartis is liable to Plaintiff for injuries caused by its negligent or willful failure, as described

above, to provide adequate warnings or other clinically relevant information and data regarding the risks

associated with Tasigna.

       71.     Had Novartis provided adequate warnings and instructions and properly disclosed and

disseminated the risks associated with Tasigna, Plaintiff could have avoided the risk of developing

atherosclerotic-related injuries and could have obtained or used alternative medication.


                                                        14
       72.       As a direct and proximate result of Novartis placing defective Tasigna drugs into the stream

of commerce, Plaintiff was injured and has sustained pecuniary loss and general damages in a sum exceeding

the jurisdictional minimum of this Court.

       73.       As a proximate result of Novartis placing defective Tasigna drugs into the stream of

commerce, as alleged herein, there was a measurable and significant interval of time during which Plaintiff

suffered great mental anguish and other personal injury and damages.

       74.       As a proximate result of Novartis placing defective Tasigna drugs into the stream of

commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of earning capacity.

       WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in Plaintiff’s favor for

compensatory and punitive damages, together with interest, costs herein incurred, attorneys’ fees and all such

other and further relief as this Court deems just and proper.



                                         COUNT II: NEGLIGENCE

       75.       Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as if fully

stated herein.

       76.       Novartis, directly or indirectly, caused Tasigna to be sold, distributed, packaged, labeled,

marketed, promoted, and/or used by Plaintiff.         At all relevant times, Novartis registered, researched,

manufactured, distributed, marketed, and sold Tasigna within this judicial district and aimed at a consumer

market within this district.

       77.       At all relevant times, Novartis had a duty to exercise reasonable care in the design, research,

manufacture, marketing, advertisement, supply, promotion, packaging, sale, and distribution of Tasigna,

including the duty to take all reasonable steps necessary to manufacture, promote, and/or sell a product that

was not unreasonably dangerous to consumers and users of the product.

       78.       At all relevant times, Novartis had a duty to exercise reasonable care in the marketing,

advertisement, and sale of Tasigna. Novartis’ duty of care owed to consumers and the general public included

providing accurate, true, and correct information concerning the risks of using Tasigna and appropriate,


                                                        15
complete, and accurate warnings concerning the potential adverse effects of Tasigna.

       79.     At all relevant times, Novartis knew or, in the exercise of reasonable care, should have known

of the hazards and dangers of Tasigna.

       80.     Accordingly, at all relevant times, Novartis knew, or in the exercise of reasonable care should

have known, that use of Tasigna could cause severe, atherosclerotic-related injuries, and thus, create a

dangerous and unreasonable risk of injury to the users of Tasigna, including Plaintiff.

       81.     Novartis also knew, or in the exercise of reasonable care should have known, that users and

consumers of Tasigna were unaware of the risks and the magnitude of the risks associated with use of Tasigna.

       82.     As such, Novartis breached their duty of reasonable care and failed to exercise ordinary care

in the design, research, development, manufacture, testing, marketing, supply, promotion, advertisement,

packaging, sale, and distribution of Tasigna, in that Novartis manufactured and produced defective Tasigna;

knew or had reason to know of the defects inherent in Tasigna; knew or had reason to know that a user’s or

consumer’s use of Tasigna created a significant risk of harm and unreasonably dangerous side effects; and

failed to prevent or adequately warn of these risks and injuries.

       83.     Novartis was negligent in its promotion of Tasigna, outside of the labeling context, by failing

to disclose material risk information as part of its promotion and marketing of Tasigna, including the internet,

television, print advertisements, etc. Nothing prevented Novartis from being honest in its promotional

activities, and, in fact, Novartis had a duty to disclose the truth about the risks associated with Tasigna in its

promotional efforts, outside of the context of labeling.

       84.     Despite its ability and means to investigate, study, and test the products and to provide

adequate warnings, Novartis failed to do so. Indeed, Novartis wrongfully concealed information and further

made false and/or misleading statements concerning the safety of Tasigna.

       85.     Novartis’ negligence included:

               a.      Manufacturing, producing, promoting, formulating, creating, developing, designing,
                       selling, and/or distributing Tasigna without thorough and adequate pre- and post-
                       market testing;

               b.      Manufacturing, producing, promoting, formulating, creating, developing, designing,
                       selling, and/or distributing Tasigna, while negligently and/or intentionally concealing

                                                       16
                       and failing to disclose the results of trials, tests, and studies of Tasigna and,
                       consequently, the risk of serious harm associated with use of Tasigna;

               c.      Failing to undertake sufficient studies and conduct necessary tests to determine
                       whether or not Tasigna was safe for its intended consumer use;

               d.      Failing to provide adequate instructions, guidelines, and safety precautions to those
                       persons Novartis could reasonably foresee would use Tasigna;

               e.      Failing to disclose to Plaintiff, users/consumers, and the general public that use of
                       Tasigna presented severe risks of atherosclerotic-related injuries;

               f.      Failing to warn Plaintiff, consumers, and the general public that Tasigna’s risk of harm
                       was unreasonable and that there were safer and effective alternative medications
                       available to Plaintiff and other consumers;

               g.      Systematically suppressing or downplaying contrary evidence about the risks,
                       incidence, and prevalence of the side effects of Tasigna;

               h.      Declining to make or propose any changes to Tasigna’s labeling or other promotional
                       materials that would alert consumers and the general public of the risks of Tasigna;

               i.      Advertising, marketing, and recommending the use of the Tasigna, while concealing
                       and failing to disclose or warn of the dangers known by Novartis to be associated with
                       or caused by the use of Tasigna;

               j.      Continuing to disseminate information to their consumers, which indicated or implied
                       that Tasigna was not unsafe; and


       86.     Novartis knew and/or should have known that it was foreseeable that consumers such as

Plaintiff would suffer injuries as a result of its failure to exercise ordinary care in the manufacturing,

marketing, labeling, distribution, and sale of Tasigna.

       87.     Plaintiff did not know the nature and extent of the injuries that could result from the intended

use of Tasigna.

       88.     Novartis’ negligence was the proximate cause of Plaintiff’s injuries, i.e., absent Novartis’

negligence, Plaintiff would not have developed atherosclerotic-related injuries.

       89.     Novartis’ conduct, as described above, was reckless. Novartis regularly risked the lives of

consumers and users of its products, including Plaintiff, with full knowledge of the dangers of Tasigna.

Novartis has made conscious decisions not to re-label, adequately warn, or inform the unsuspecting public,

including Plaintiff. Novartis’ reckless conduct therefore warrants an award of punitive damages.


                                                      17
       90.     As a direct and proximate result of Novartis placing Tasigna drugs into the stream of

commerce, Plaintiff was injured and has sustained pecuniary loss and general damages in a sum exceeding

the jurisdictional minimum of this Court.

       91.     As a proximate result of Novartis placing Tasigna drugs into the stream of commerce, as

alleged herein, there was a measurable and significant interval of time during which Plaintiff suffered great

mental anguish and other personal injury and damages.

       92.     As a proximate result of Novartis placing Tasigna products into the stream of commerce, as

alleged herein, Plaintiff sustained a loss of income and loss of earning capacity.

       WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in Plaintiff’s favor for

compensatory and punitive damages, together with interest, costs herein incurred, attorneys’ fees and all such

other and further relief as this Court deems just and proper.


                                           PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Novartis, awarding Plaintiff any and all damages

available to Plaintiff under the law, including but not limited to:

               1.      General damages according to proof;

               2.      Medical and incidental expenses according to proof;

               3.      All losses because Plaintiff will not be able to pursue Plaintiff’s usual occupation and
                       activities according to proof;

               4.      For loss of consortium, companionship, comfort, affection, fellowship, society, solace,
                       moral support, and assistance according to proof;

               5.      For pain and suffering and emotional distress according to proof;

               6.      Punitive and exemplary damages sufficient to punish and make an example of each
                       Novartis according to proof;

               7.      Plaintiff’s reasonable attorneys’ fees and costs;

               8.      Prejudgment interest; and

               9.      For any other relief this Court deems appropriate.




                                                       18
                                    DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a jury trial for all issues so triable in this action.



DATED: MARCH 16, 2020                       DANIELS LAW FIRM, PLLC


                                    By:
                                            Shawn Daniels
                                            129 West Sunbridge Drive
                                            Fayetteville, AR 72703
                                            (479) 521-7000 telephone
                                            (479) 437-2007 facsimile
                                            shawn@danielsfirm.com


                                            *Richard Elias, MO Bar #53820
                                            Elias LLC
                                            Pro Hac to be filed
                                            231 S. Bemiston Ave. Ste. 800
                                            St. Louis, MO 63105
                                            314-391-6820
                                            relias@EliasLLC.com


                                            *James G. Onder, MO Bar #38049
                                            Lawana S. Wichmann, MO Bar #53999
                                            OnderLaw, LLC
                                            Pro Hac to be filed
                                            110 E. Lockwood
                                            St. Louis, MO 63119
                                            314-963-9000
                                            314-963-1700 (fax)
                                            onder@onderlaw.com
                                            wichmann@onderlaw.com

                                            Pro Hac Vice Applications Forthcoming




                                                     19
